DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-11), Species A (Fig. 1), Sub-Species vi (Fig. 8, claims 1-9) in the reply filed on 5/02/2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/02/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites a circular cylindrical shape or a rectangular cylindrical shape but it is unclear what a circular cylindrical shape is or what a rectangular cylindrical shape is. Claim 4 is interpreted to refer to a cylinder.  
Claim 6 recites the inner surface… corresponding to an insertion direction [of each of the branched pipes] but it is unclear how an inner surface can correspond to an insertion direction. Claim 6 is interpreted such that the protrusion is provided on the inner surface of the outer pipe such that the projection and the branched pipes may have an edge/point within the outer pipe. 
Claim 7 recites a position to which each of the branched pipes is connected on the inner surface of the outer pipe. It is unclear how a plurality of branched pipes can connect on an inner surface. It is further unclear what position would correspond to said position should a plurality of branched pipes be connected on an inner surface. Claim 7 is interpreted such that the protrusion is provided at some position that may correspond in any way to where any of the branched pipes are connected to the outer pipe. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida (JP 2012032112A).
Regarding claim 1, 
Referring to Figs. 8-10, Ishida teaches an air conditioner (e.g. a refrigerating cycle or heat pump, see par. 1) comprising: a distributor 241 configured to distribute a fluid flowing therethrough; and a heat exchanger 24 (see Fig. 3) including a plurality of refrigerant pipes 243 through which the fluid  (e.g. refrigerant) distributed by the distributor flows (see par. 31), the heat exchanger configured to heat exchange the fluid with air (see par. 23), wherein the distributor includes: an outer pipe 2412a having a cylindrical shape through which the fluid passes (see Figs. 7, 12-13), and a plurality of branched pipes 243a-243d), wherein each of the plurality of branched pipes includes one end (e.g. the ends comprising inlets or fluid passing parts 2431a-2431d) connected to the outer pipe by being inserted into the outer pipe and comprises a fluid passing part 2431a-2431d provided to allow the fluid to flow in or out (see par. 31), and wherein at least two branched pipes among the plurality of branched pipes are configured such that at least one of a diameter of the fluid passing part or an insertion length inserted into the outer pipe is different from each other (e.g. the insertion amount of the pipes, see pars. 7, 40).
Regarding claim 2,
Ishida teaches wherein the fluid passing part comprises at least one of: a reduced flow path part formed at the one end of each of the branched pipes, or a hole formed on one surface of each of the branched pipes inserted into the outer pipe (e.g. a hole, or inlet, formed on one surface of each of the branched pipes inserted into the outer pipe, see Figs. 5, 8-9).
Regarding claim 3,
Ishida teaches wherein the diameter of the fluid passing part 2431a-2431d comprises at least one of: an inner diameter of the reduced flow path part, or a diameter of the hole (e.g. a diameter of the hole, see Figs. 5, 8-9).
Regarding claim 4,
Ishida teaches wherein the outer pipe is formed in at least one of a circular cylindrical shape or a rectangular cylindrical shape (e.g. circular cylindrical shape, see Figs. 7, 12-13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of  Hideaki (JPS63271099).
Regarding claim 5,
Ishida does not teach wherein the outer pipe comprises a protrusion provided on an inner surface of the outer pipe.
Referring to Figs. 2, 4-6, Hideaki, directed to a distributor (e.g. distributors 3, 4) for a heat exchanger, teaches wherein an outer pipe 4 comprises a (plurality of) protrusion(s) 15a provided on an inner surface (e.g. the surface of grooves 15) of the outer pipe. Hideaki teaches that said protrusions are triangular (see line 101). 
Hideaki teaches that said protrusions enable condensation or other undesired fluids to be collected such that only desired fluid flows through the branched pipes to be heat exchanged (see lines 106-109). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ishida by Hideaki  with the motivation of enabling condensation or other undesirable fluids to be collected such that only desired fluid flows through the branched pipes to be heat exchanged (see lines 106-109). 
Regarding claim 6,
Ishida as modified above teaches wherein the protrusion is provided on the inner surface of the outer pipe corresponding to an insertion direction of each of the branched pipes (see Hideaki Fig. 6). 
Regarding claim 7,
Ishida as modified above teaches wherein the protrusion is provided at a position corresponding to a position to which each of the branched pipes is connected on the inner surface of the outer pipe (see Hideaki Fig. 6).
Regarding claim 8,
Ishida as modified above teaches wherein the outer pipe comprises a plurality of protrusions 15a provided to be spaced apart from each other along a circumferential direction of an inner surface of the outer pipe (see Hideaki Fig. 6).
Regarding claim 9,
Ishida as modified above teaches wherein the plurality of protrusions is formed in at least one of a triangular shape or a trapezoidal shape (see the rejection of claim 5).
Claim 5 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Horiguchi (JP 2003014337).
Regarding claim 5,
Ishida does not teach wherein the outer pipe comprises a protrusion provided on an inner surface of the outer pipe.
Referring to Figs. 2, 5-7, Horiguchi, directed to a distributor for a heat exchanger (e.g. evaporator), teaches wherein an outer pipe 10 comprises a protrusion 133 provided on an inner surface of the outer pipe.
Horiguchi teaches that said protrusions may help improve refrigerant flow from the distributor into the heat exchanger (see pars. 17, 43).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ishida by Horiguchi with the motivation of improving refrigerant flow [from the distributor]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763